
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1680
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Turner (for
			 himself and Mr. Delahunt) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the 15th anniversary of the
		  Dayton Peace Accords.
	
	
		Whereas, on December 14, 1995, the General Framework
			 Agreement for Peace in Bosnia and Herzegovina, known as the Dayton Peace
			 Accords, ended a conflict that threatened to destabilize Europe and resulted in
			 the death of approximately 250,000 people, and the displacement of more than
			 2,000,000 men, women, and children;
		Whereas negotiations began on November 1, 1995, at
			 Wright-Patterson Air Force Base in Dayton, Ohio, and concluded there on
			 November 21, 1995, when the leaders of Bosnia and Herzegovina, Croatia, and
			 Serbia all agreed to a breakthrough peace settlement that sought to halt
			 conflicts that began in Bosnia and Herzegovina in April 1992;
		Whereas previous attempts to negotiate peace in Bosnia and
			 Herzegovina had been unsuccessful;
		Whereas the negotiations were initiated under intense
			 pressure by many of the world powers, particularly the United States and
			 Russia, prompting the leaders of the three sides to attend the negotiations in
			 Dayton, Ohio;
		Whereas the United States negotiating team led by
			 Ambassador Richard Holbrooke guided peace negotiations endorsed by members of
			 the European Union (EU) and Russian Federation;
		Whereas 21 days of intense negotiations occurring at the
			 Hope Hotel at Wright-Patterson Air Force Base brought hope and an opportunity
			 for peace;
		Whereas the negotiations succeeded, against all
			 predictions, due to the visionary leadership, the determination of all
			 involved, the desire for peaceful resolution of the conflict, and the extensive
			 community support;
		Whereas Wright-Patterson Air Force Base was chosen as the
			 site of the negotiations due to its diversity and security, which offered an
			 environment where the warring parties could focus on negotiating peace out of
			 the spotlight of the media and away from distracting geopolitical
			 pressures;
		Whereas the Dayton community unexpectedly became part of
			 the process as its people became proud to be part of history, holding
			 candlelight vigils, placing “candles of peace” in their front windows,
			 congratulating and praying for the negotiators, forming a human peace chain
			 around Wright-Patterson Air Force Base, and continuing to study peace and human
			 rights based on the community’s experiences hosting these historic
			 negotiations;
		Whereas the negotiators highlighted Ohio’s ethnic
			 diversity to show the warring parties that people from disparate ethnic
			 histories could live everyday life in peace;
		Whereas the Dayton Peace Accords provided a framework and
			 common agreement to the North Atlantic Treaty Organization (NATO)
			 implementation and stabilization force missions which provided security for the
			 citizens of Bosnia and Herzegovina, Croatia, and Serbia;
		Whereas the Dayton Literary Peace Prize, established in
			 2006, remains the only literary peace prize awarded in the United States, and
			 continues the legacy of the 1995 Dayton Peace Accords by honoring authors who
			 write about peace and whose work provides enduring literary value;
		Whereas the Dayton International Peace Museum in downtown
			 Dayton, a nonprofit, all-volunteer organization, is one of the few
			 community-based institutions with a focus on peace in the United States, and
			 the Museum honors Dayton's history as the host of the 1995 Dayton Peace
			 Accords, offering nonpartisan educational programs and exhibits featuring
			 themes of nonviolent conflict resolution, social justice issues, international
			 relations, and peace;
		Whereas the Dayton, Ohio, community supported the peace
			 negotiations and worked to create a strong, lasting relationship with Bosnia
			 and Herzegovina by hosting numerous visiting delegations, creating a sister
			 city relationship with Sarajevo, and hosting an international anniversary
			 commemoration;
		Whereas Bosnia and Herzegovina has received a conditional
			 Membership Action Plan to join NATO pending continued progress on reforms, and
			 will deploy personnel with the International Security Assistance Force (ISAF)
			 in the coming months;
		Whereas Croatia is progressing on the path to join the EU,
			 became a NATO member in 2009, and has deployed troops around the world,
			 including in Afghanistan, fighting alongside the United States Armed Forces to
			 bring peace, stability, and prosperity to others;
		Whereas the Montenegrin Parliament declared independence
			 from Serbia on June 3, 2006, and thus created a multi-ethnic country with a
			 viable economy, professional military, and democratic institutions;
		Whereas Serbia has recently cleared a major obstacle to EU
			 integration by committing to negotiate with Kosovo on practical issues
			 involving the two countries, and is making strong efforts to arrest the last
			 two war crimes fugitives sought by the International Criminal Tribunal for the
			 former Yugoslavia, Ratko Mladic and Goran Hadzic;
		Whereas the entire State of Ohio has contributed to
			 stability and prosperity in the Balkan region by fostering an exemplary
			 relationship between the Ohio National Guard and the Serbian Armed Forces;
			 and
		Whereas the Dayton Peace Accords effectively ended the
			 conflict, created a multi-ethnic country in the Balkans, and addressed topics
			 critical to the future of Bosnia and Herzegovina, including regional
			 stabilization, a constitutional framework, the repatriation of refugees, and
			 internal security: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends Bosnia and Herzegovina for the
			 significant progress it has made over the past 15 years on the implementation
			 of the Dayton Peace Accords;
			(2)welcomes and supports the aspiration of
			 Bosnia and Herzegovina to become a member of the North Atlantic Treaty
			 Organization (NATO);
			(3)reaffirms the
			 importance of the successful participation of Bosnia and Herzegovina in the
			 European integration process for the future freedom and prosperity of its
			 citizens;
			(4)encourages the
			 Government of Bosnia and Herzegovina to continue reforms on economic and
			 constitutional issues; and
			(5)recognizes the
			 role of the State of Ohio as well as the Greater Dayton community in fostering
			 and promoting the Dayton Peace Accords and its ideals, and continuing to
			 support diplomacy, security, and peace around the world.
			
